 



Exhibit 10.8
AMENDED AND RESTATED
SUBLEASE AGREEMENT
          This Amended and Restated Sublease Agreement is entered into this 25th
day of January, 2007 by and among UBE Services, LLC, formerly known as United
Bio Energy, LLC (hereinafter referred to as “Sublessor”), and Fagen Engineering,
LLC (hereinafter referred to as “Sublessee”).
WITNESSETH:
          WHEREAS, pursuant to that certain Sublease dated November 11, 2003
between MTG, L.L.C. (“Tenant”), Ritchie Companies, Inc. (“Ritchie”), and United
Bio Energy Partners, LLC (“United”), as amended by Consent dated May 5, 2005,
copies of which are attached hereto as Exhibit A (hereinafter referred to as the
“Primary Sublease”), Ritchie is the sublessee from Tenant of the 55,000 square
feet of office space on real property legally described in the Primary Sublease,
of which, Ritchie agreed to sublease to Sublessor 12,292 square feet; and
          WHEREAS, pursuant to that certain Sublease Agreement dated May 24,
2005, between Sublessor and Sublessee (the “Sublease”) Sublessee leased from
Sublessor a portion of the 12,292 square feet leased from Ritchie consisting of
Six Hundred Sixty Three (663) square feet (the “Leased Premises”) covered under
its Primary Sublease pursuant to the conditions precedent as expressed herein
and upon the terms and conditions as contained in the Primary Sublease and this
Sublease Agreement; and
          WHEREAS, Sublessee and Sublessor desire to amend and restate the
sublease to, among other things, increase the total square footage of Leased
premises to One Thousand Three Hundred Twenty Six (1,326) square feet (the
“Subject Premises”)
          NOW, THEREFORE, in consideration of the premises and flue mutual
undertakings, covenants, promises, and agreements of the parties, IT IS HEREBY
AGREED AS FOLLOWS:
          1. Term. Providing all of the terms and conditions contained within
this Sublease Agreement are fulfilled, Sublessor shall sublease unto Sublessee
and Sublessee shall accept the sublease of the Subject Premises from the date
hereof (the “Commencement Date”) through the end of the initial term of the
Primary Sublease, subject to the rents, terms, covenants, conditions, and
provisions as set forth in the Primary Sublease. If the initial term of the
Primary Sublease is extended pursuant to the terms of the Primary Sublease, the
term of this Sublease Agreement shall be extended from and through the same new
extended term date.
          2. Termination. Either Sublessor or Sublessee may terminate this
Sublease Agreement without liability and without cause by providing thirty
(30) days prior written notice to the other patty. Otherwise, this Sublease
Agreement shall automatically terminate on the end of the initial term of the
Primary Sublease, unless said initial term is extended pursuant to the terms of
the Primary Sublease.
          3. Commencement Date. The Commencement Date is conditioned upon the
completion of the following conditions:

 



--------------------------------------------------------------------------------



 



  a)   This Sublease Agreement is executed by the Sublessor and Sublessee; and  
  b)   Tenant and Ritchie have evidenced their approval to this Sublease
Agreement by affixing their authorized signatures to the same.     4.   Primary
Sublease. Sublessee represents and warrants that it has read the Primary
Sublease and agrees that:     a)   The terms, covenants, promises, and
conditions of the Primary Sublease are incorporated herein;     b)   Sublessee
shall comply with and be bound by all of the terms, covenants, promises, and
conditions of the Primary Sublease; and     c)   Sublessor shall duly observe
and perform those obligations imposed upon the Tenant, Ritchie, and United under
the Primary Sublease to the extent that such obligations are not provided in
this Sublease Agreement to be observed or performed by Sublessee, except with
respect to any failure in such observance or performance which results from any
default by Sublessee.

          5. Warranty. Sublessor warrants and represents to Sublessee that on
the Commencement Date:

  a)   The Primary Sublease is valid and existing, there are no existing
defaults on the part of the Tenant, Ritchie, or United with respect thereto, and
Tenant and Ritchie do not hold any claim against United; and     b)   There are
will be no contracts for services or otherwise on account of maintenance or
repairs which expressly or impliedly are or will be binding upon Sublessee or
upon the Leased Premises.

          6. Rent. In consideration for this Sublease Agreement, Sublessee shall
pay Sublessor a monthly rental for the Leased Premises of One Thousand Three
Hundred Sixty Five and 00/100 dollars ($1,365.00) per month, due and payable on
the first day of each and every month and prorated for any partial month during
the term of this Sublease Agreement.
          7. Insurance. Sublessee shall maintain in force at all times during
the term of this Sublease Agreement, at Sublessee’s expense, the following
insurance in the amounts specified below or such other amounts as Sublessor may
from time to time reasonably request, with insurance companies and on forms
satisfactory to Sublessor:

  a)   Commercial Genera1 Liability “occurrence form”, or equivalent, covering
the Subject Premises and operations of Sublessee, including personal injury and
contractual liability, with combined single limit for bodily injury and property
damage of not less than $2,000,000 per occurrence, $2,000,000 annual aggregate,
naming Sublessor, its agents and employees, and any others specified from time
to time by Sublessor, as additional

2



--------------------------------------------------------------------------------



 



      insureds under such policy. Such policy will be primary insurance, and any
similar insurance which may be maintained by Sublessor shall be in excess of
Sublessee’s policy, and not contributory therewith.

  b)   Insurance covering all of Sublessee’s furniture, machinery, equipment,
stock, merchandise, and any other personal property owned or used in Sublessee’s
business and found in, on, or about the Subject Premises, in an amount not less
than the full replacement value, against Basic Form Causes of Loss (fire and
extended coverage).     c)   Workers’ compensation insurance insuring against
and satisfying Sublessee’s obligations and liabilities under the Worker’s
Compensation Laws of the State of Kansas, including Employer’s Liability
insurance with a limit of not less than $1,000,000.     d)   If Sublessee
operates owned, hired, or non-owned vehicles, Automobile Liability insurance
shall be maintained with limits not less than $1,000,000.

          During the term of this Sublease Agreement, Sublessee shall provide
Sublessor with a Certificate of Insurance or Certificates of Insurance
evidencing the above-described policies and levels of insurance and naming
Sublessor as an additional insured. Further, Sublessee shall convey a waiver of
subrogation with regards to the Subject Premises to Sublessor as evidenced by an
endorsement on Sublessee’s insurance policies, copies of which shall be provided
to Sublessor. Sublessee’s insurance policies shall be endorsed to require at
least thirty (30) days advance notice to the Sublessor prior to the effective
date of any termination or cancellation of coverage.
          Sublessee will not do or permit to be done any act or thing upon the
Subject Premises or in or around the Subject Premises which would (i) jeopardize
or be in conflict with fire insurance policies covering the Subject Premises and
personal property in the Subject Premises; (ii) increase the rate of insurance
applicable to the Subject Premises to an amount higher than it would otherwise
be for commercial office use; or (iii) subject Lessor to any liability or
responsibility for injury to any person or persons or to property by reason of
any business or operation being carried on upon the Subject Premises.
          8. Utilities. Sublessor shall furnish the Subject Premises with those
services customarily provided in comparable office buildings in the vicinity of
the Subject Premises, including without limitation: (i) electricity for lighting
and operation of low-wattage office machines (such as personal computers,
facsimile machines, calculators, copy machines, printers, and typewriters)
during normal business hours, although Sublessor will not be obligated to
furnish more power to the Subject Premises than is proportionately allocated to
the Subject Premises under the Leased Premises building design; (ii) heat and
air conditioning reasonably required for the comfortable occupation of the
Subject Premises during normal business hours; although Sublessor will not be
obligated to furnish more heating or air conditioning to the Subject Premises
than is proportionately allocated to the Subject Premises under the Leased
Premises building design; (iii) lighting replacement during normal business
hours (for the

3



--------------------------------------------------------------------------------



 



Subject Premises’ standard lights, but not for any special Sublessee lights,
which will be replaced at Sublessee’s sole cost and expense); (iv) trash
removal; and (v) water. No janitorial or cleaning services will be provided to
the Subject Premises by Sublessor other than to that portion of the Subject
Premises consisting of Sixteen (16) square feet of server room area.
          9. Amenities. Sublessor shall furnish Sublessee with the following
amenities as part of its monthly administrative fee: use of break room,
including coffee, tea, utensils, paper products; bathroom amenities; custodial
upkeep of server room area; reception desk receiving and announcement of
Sublessee’s visitors; and transfer of any telephone calls for Sublessee that may
come through Sublessor’s telephone lines. If the level of amenities or services
provided reader this paragraph increase in the future, Sublessor reserves the
right to reassess the monthly administrative fee and reasonably increase the
same by written notice to Sublessee.
          10. Building Access. Sublessor shall furnish Sublessee with keys to
the Leased Premises, which Sublessee will not duplicate or copy. Should
Sublessee terminate or relocate an employee from the Subject Premises, it agrees
to return the key held by said employee to Sublessor.
          11. Structural Alterations. Sublessee agrees that it shall not make
any structural alterations to the Subject Premises.
          12. Notices. Any notices shall be in writing and shall be sent by
facsimile, email, or registered or certified mail, return receipt requested,
addressed to the parties at the addresses shown below or to such other addresses
as either party has designated to file other party in writing:

             
 
  UBE Services, LLC   With Copy to:   US Bio Energy Corporation

 
  Attn: Ron Hansen       5500 Cenex Drive, Mail Station 175
 
  2868 N. Ridge Road       Inver Grove Heights, MN 55077
 
  Wichita, KS 67205-1039       Attn: General Counsel
 
  Email: RHansen@usbioenergy.net        
 
  Fax: 316-616-3784          
 
  Fagen Engineering, LLC        
 
  Attn: Jennifer A Johnson        
 
  501 W. Hwy. 212        
 
  P.O. Box 159        
 
  Granite Falls, MN 56241        
 
  Email: jjohnson@fogeninc.com        
 
  Fax:                             

          13. Entire Agreement. This Sublease Agreement contains the entire
agreement and understanding between the parties hereto with respect to the
Leased Premises, and there are no other terms, covenants, obligations, or
representations; oral or written, of any kind whatsoever. Furthermore, nothing
contained herein shall be construed to release Sub-Lessor from any of its
obligations to Tenant or Ritchie under the terms of the Primary Sub-Lease.

4



--------------------------------------------------------------------------------



 



          14. Binding Effect. This Sublease Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto, their respective heirs,
executors, administrators, successors, and assigns, and may not be revoked or
amended, except by instrument, in writing, subscribed by the party sought to be
charged therewith.
          15. Governing Law. This Sublease Agreement shall be interpreted and
governed by the laws of the State of Kansas.
          IN WITNESS WHEREOF, the parties hereto have executed this Sublease
Agreement as of the date, month and year first above written.

                  “SUBLESSOR”    
 
                UBE Services, LLC    
 
                  /s/ Ron Hansen              
 
  By:   Ron Hansen,Vice President    
 
                “SUBLESSEE”    
 
                FAGEN ENGINEERING, LLC    
 
                 /s/ Jennifer A. Johnson              
 
  By:   Jennifer A. Johnson
 
   
 
  Title:   CFO
 
   

5



--------------------------------------------------------------------------------



 



CONSENT TO SUBLEASE AGREEMENT
          Consistent with that certain Sublease dated November 11, 2003 between
MTG, L.L.C. (“Tenant”), Ritchie Companies, Inc. (“Ritchie”), and United Bio
Energy Partners, LLC (“United”), as amended by Consent dated May 5, 2005, the
undersigned further consents to the Amended and Restated Sublease Agreement
between UBE Services, LLC and Fagen Engineering, LLC as executed on January ___,
2007.

                  MTG, L.L.C.    
 
                 /s/ David L. Buchholz              
 
  By:   David L. Buchholz                     Date    
 
      Manager    
 
                RITCHIE COMPANIES, INC.    
 
                  /s/ David L. Buchholz              
 
  By:   David L. Buchholz                     Date    
 
      Vice President and Chief Financial Officer    

6